Title: From John Adams to Pedro Casamayor & Company, 31 January 1780
From: Adams, John
To: Casamayor, Pedro, & Company


     
      Gentlemen
      Bourdeaux January 31. 1780
     
     On the 29th of this month, on my Arrival at this Place, I had the Honour of a polite Letter from your House, offering me your services and Assistance, particularly in the necessary Article of Cash, in Consequence of Recommendations from Mr. Lagoanere at Coruñna and Mr. Montgomery at Alicante. I am much obliged to you for the Honour you have done me by this Letter, and to Mr. Montgomery and Mr. Lagoanere for their Recommendations: But as many Circumstances conspired, to deprive me of the Pleasure which I very much desired of a Visit to Madrid, I had no Occasion, to trouble your House, to which I should certainly have paid my Respects, if I had gone there.
     I am extreamly unhappy, to find there is no Intelligence of the Confederation, on Board of which Frigate Mr. Jay was embarked who is destined to Madrid. I have the Honour to be with much Respect, your most humble servant
    